Case 2:21-cv-05390-KM-JBC Document1 Filed 03/16/21 Page 1 of 4 PagelD: 1

Jennifer L. Startzel, Esq.-NJ ID No. 155962015

KIRMSER, LAMASTRA, CUNNINGHAM &

SKINNER

202A Hall’s Mill Road

PO Box 1675

Whitehouse Station, NJ 08889-1675

(908) 572-3600

Attorneys for Defendants
RM Bakery Manager LLC d/b/a Leaven &
Co., Hub Truck Rental Corp. and Fernando
Hernandez

 

HERMANJOH M. LLORCA,
Plaintiff,
v.

FERNANDO HERNANDEZ, HUB TRUCK ;
RENTAL CORP., RM BAKERY MANAGER :
LLC/DBA LEAVEN & CO., "JOHN DOES 1- :
5" and "ABC COMPANIES 1-5" (all being :
fictitious designations),

Defendants.

 

: UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEW JERSEY

: CIVIL ACTION NO.

CIVIL ACTION

NOTICE OF REMOVAL

Defendants RM Bakery Manager LLC d/b/a Leaven & Co., Hub Truck Rental Corp., and

Fernando Hernandez hereby files this Notice of Removal of the above-captioned action to the

United States District Court for the District of New Jersey, from the Superior Court of New

Jersey, Law Division: Bergen County, where the action is now pending, as provided by Title 28,

United States Code, Chapter 89, and state:

1. On February 11, 2021, a Complaint was filed in the Superior Court of New

Jersey, Law Division: Bergen County. The caption, entitled “Llorca v. Hernandez, et al.,” was

assigned Docket No. BER-L-971-21 (hereinafter “State Court Action”).
Case 2:21-cv-05390-KM-JBC Document1 Filed 03/16/21 Page 2 of 4 PagelD: 2

2. Defendant RM Bakery Manager, LLC d/b/a Leaven & Co. received a copy of the
Complaint setting forth the claim for relief upon which the action is based on or about February
23, 2021. Attached hereto as Exhibit A is a copy of the Complaint in the State Court Action.
To-date, Defendant Hub Truck Rental Corp. has not been served. Pursuant to 28 U.S.C. §
1446(a), no other pleadings or orders have been served upon Defendants.

3. This Notice of Removal is filed within thirty (30) days of service of the
Complaint in the State Court Action upon Defendants. Thus, this Notice of Removal is filed in a
timely manner as required by 28 U.S.C. § 1446(b).

4, Plaintiff is claiming personal injuries resulting from a March 2, 2019 motor
vehicle accident. See Exhibit A.

5. The State Court Action is a civil action of which the District Courts of the United
States have original jurisdiction for the reason that there exists complete diversity of the parties
under 28 U.S. § 1332. In support of such, Defendants state as follows: Upon information and
belief, Plaintiff Llorca is a resident of New Jersey. Defendant Hernandez is a resident of New
York. Defendant RM Bakery Manager, LLC d/b/a Leaven & Co. is a corporation, duly
incorporated under the laws of New York with its principal place of business in New York as
well. Defendant Hub Truck Rental is a corporation, duly incorporated under the laws of New
York with its principal place of business in New York as well. In his Complaint, Plaintiff alleges
that he suffered injuries as the result of negligence of Defendants. Plaintiff further alleges he has
suffered damages. Based upon counsel’s experience with claims of this nature and for the types

of damages sought herein, the claimed damages in this action exceed $75,000.00.
Case 2:21-cv-05390-KM-JBC Document1 Filed 03/16/21 Page 3 of 4 PagelD: 3

6. This Notice of Removal is being filed in the District of New Jersey, the District
Court of the United States for the district and division within which the State Court Action is
pending, as required by 28 U.S.C. §§ 1446(a) and 1441 {a).

7. Attached hereto as Exhibit B is a copy of the Notice to Clerk of Superior Court of
Filing of Notice of Removal, the original of which is being filed with the Superior Court of New
Jersey, Bergen County — Law Division as required by 28 U.S.C. § 1446(d).

WHEREFORE, Defendants respectfully requests that this action proceed in this Court as

an action properly removed to it.

KIRMSER, LAMASTRA, CUNNINGHAM
& SKINNER

Attorneys for Defendants

RM Bakery Manager LLC d/b/a Leaven &
Co., Hub Truck Rental Corp., and Fernando
Hernandez

By:

 

Jennifer L. Startzel
Dated: March 16, 2021
Case 2:21-cv-05390-KM-JBC Document1 Filed 03/16/21 Page 4 of 4 PagelD: 4

KIRMSER, LAMASTRA, CUNNINGHAM &

SKINNER

202A Hall’s Mill Road

PO Box 1675

Whitehouse Station, NJ 08889-1675

(908) 572-3600

Attorneys for Defendants
RM Bakery Manager LLC d/b/a Leaven &
Co., Hub Truck Rental Corp., and Fernando

 

Hernandez
HERMANJOH M. LLORCA, UNITED STATES DISTRICT COURT
‘ FOR THE DISTRICT OF NEW JERSEY
Plaintiff, ; CIVIL ACTION NO.
¥. ,
CIVIL ACTION

FERNANDO HERNANDEZ, HUB TRUCK:
RENTAL CORP., RM BAKERY MANAGER CERTIFICATION OF MAILING
LLC/DBA LEAVEN & CO., “JOHN DOES 1-5” :
and “ABC COMPANIES 1-5” (all being :
fictitious designations),

Defendants.

I, Kimberley D. Mollo, hereby certify that:

(1) ] am a secretary in the office of Kirmser, Lamastra, Cunningham & Skinner, attorneys for
Defendants RM Bakery Manager LLC DBA Leaven & Co., Hub Truck Rental Corp. and Fernando
Hernandez in this action.

(2) On March 16, 2021, the within Notice of Removal was electronically filed with the
Clerk, United States District Court and a copy served on:

Jae E. Lee, Esq.
Jae Lee Law, P.C.
2050 Center Avenue, Suite 120

Fort Lee, NJ 07024
Attorneys for Plaintiff, Hermanjoh M. Llorca

 

Kimberley D. Mollo
